Name: Commission Regulation (EC) No 1121/2000 of 26 May 2000 amending Regulation (EC) No 2198/98 increasing to 6 050 123 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade;  trade policy;  Europe;  plant product
 Date Published: nan

 Avis juridique important|32000R1121Commission Regulation (EC) No 1121/2000 of 26 May 2000 amending Regulation (EC) No 2198/98 increasing to 6 050 123 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened Official Journal L 127 , 27/05/2000 P. 0005 - 0006Commission Regulation (EC) No 1121/2000of 26 May 2000amending Regulation (EC) No 2198/98 increasing to 6050123 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been openedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1253/1999(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 39/1999(4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies.(2) Commission Regulation (EC) No 2198/98(5), as last amended by Regulation (EC) No 1036/2000(6), opened a standing invitation to tender for the export of 5350068 tonnes of barley held by the German intervention agency. Germany informed the Commission of the intention of its intervention agency to increase by 700055 tonnes the quantity for which a standing invitation to tender for export has been opened. The total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 6050123 tonnes.(3) This increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store. Annex I to Regulation (EC) No 2198/98 must therefore be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2198/98 is hereby amended as follows:1. Article 2 is replaced by the following: "Article 21. The invitation to tender shall cover a maximum of 6050123 tonnes of barley for export to third countries, with the exception of the United States of America, Canada and Mexico.2. The regions in which the 6050123 tonnes of barley are stored are stated in Annex I to this Regulation."2. Annex I is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 160, 26.6.1999, p. 18.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 5, 9.1.1999, p. 64.(5) OJ L 277, 14.10.1998, p. 9.(6) OJ L 117, 18.5.2000, p. 18.ANNEX"ANNEX I>TABLE>"